DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission with respect to claims 1-20 filed on 02/16/2021 has been entered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the application

This Office Action is in response to Applicant's amendments filed on 02/16/2021. Claims 1-6, 8-13, 15-18, 20-23 are pending for this examination.

Information Disclosure Statement

The information disclosure statements (IDS’s) submitted on 02/19/2021 and on 08/20/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Acknowledgement

Claims 1, 3, 5, 11, and 17 have been amended.
Claims 7, 14 and 19 have been canceled.
Claims 21-23 have been added.
Allowance

Claims 1-6, 8-13, 15-18, 20-23 have been allowed.

Allowable Subject Matter

The following is an examiner’s statement of reason for allowance: 

The closest prior art of record, Dougherty et al (hereinafter Dougherty Publication No.: US 2004/0261053), Wilson et al. (hereinafter Wilson Patent No.: US 10,114,637), Hughes (hereinafter Hughes, Patent No: US 8,612,926) and Krishnaswamy et al. (hereinafter Krishnaswamy, Pub. No.: US 2005/0131870) and Humble (Continuous Delivery, 2017, Amazon Book, taken either singly and/or in combination with other cited prior arts, do not teach or render obvious the invention as recited in the independent claims. More specifically, the prior arts, when taken in the context of the claim as a whole, do not teach the limitations of: 


Claim 1: 
... “identify one or more application prerequisites required for application development of an application;
gather the one or more application prerequisites required for the application development of the application;
notify one or more users that environment set up is complete and the application prerequisites exist in one or more environment systems;
receive a set of development codes from the one or more users, wherein each of the set of development codes is associated with a rule-set, wherein the rule-set defines a desired feature set for the associated development code;
store the set of development codes in iteration candidates of a first environment system, wherein the first environment system is a development environment system;
verify that the set of development codes meet a set of standards, wherein the set of standards are associated with one or more coding conventions;
create a package comprising at least one version of each of the set of development codes, framework candidates, and data instances stored in the first environment system in a first iteration candidate of the iteration candidates after receiving an input from a first user of the one or more users, thereby resulting in a packaged development code, wherein the framework candidates comprise one or more application frameworks and the data instances comprise one or more non-versioned data objects;” ….
Claims 11 and 17 have substantially similar claim limitations as above. 

Doughty teaches software development, testing and development tracking tools. Wilson teaches software package development using a shared build module associated with a platform and deployment of the developed software. Hughes teaches verification of software development standards. Krishnaswamy teaches non-versioned data objects. Humble teaches continuous development and delivery of software applications. However, none of the above prior arts teach the claim limitations as recited above when taken in the context of the claim. 

As prior arts of record do not teach and/or suggest these claimed limitations, the independent claims 1, 11, and 17 are allowed because they include the above limitations. The remaining pending claims are allowed because they are dependent on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN M MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on 12:00PM-9:00PM Eastern. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        March 12, 2021